NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEPHEN STRAUSBAUGH,
Petitioner,

V.

GOVERNMENT PRINTING OFFICE,
Respondent. t

2012-3126

~

Petition for review of the Merit Systems Protection
Board in case no. AT315H090034-B-3.

ON MOTION ‘

ORDER

Stephen Strausbaugh moves for leave to proceed in
forma pauperis.

STEPHEN STRAUSBAUGH V. GPO 2

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is denied. The docketing fee must be paid
within 14 days from the date of filing of this order.

FOR THE COURT

AuG 2 9 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Stephen Strausbaugh
Vincent D. Phil1ips, Esq. “%L§D
825 """*M"FEM€AJZ‘.~’\E%EI°J°“
AUG 29 2012
JAN HOHBALY

C|.ERK